               Case 3:20-cv-05211-RBL Document 10 Filed 04/24/20 Page 1 of 2



 1                                                                   The Honorable Ronald B. Leighton

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9
      ZOOMINFO TECHNOLOGIES LLC, a
10    Delaware limited liability company,

11                   Plaintiff,
                                                         Case No. 3:20-cv-05211-RBL
12                   v.
                                                         NOTICE OF APPEARANCE
13    COLLABERA, INC., a New Jersey
      corporation,
14
                     Defendant.
15

16   TO:            CLERK OF THE COURT;

17   AND TO:        DARIN M. SANDS, LANE POWELL PC, Attorney for Plaintiff;

18          Please take notice that Jillian Barron and Darren A. Feider of Sebris Busto James hereby

19   enter their appearance as counsel of record for Defendant Collabera, Inc., without waiving any

20   defenses, and request that all future papers or pleadings in this cause, except service of process, be

21   served upon them at the address below.

22   ///

23   ///

24
                                                                                       SEBRIS BUSTO JAMES
      NOTICE OF APPEARANCE – 1                                                      14205 SE 36th St., Suite 325
      No. 3:20-cv-05211-RBL                                                         Bellevue, Washington 98006
                                                                              Tel: 425-454-4233 – Fax: 425-453-9005
            Case 3:20-cv-05211-RBL Document 10 Filed 04/24/20 Page 2 of 2



 1        DATED this 24th day of April, 2020.

 2                                              SEBRIS BUSTO JAMES
 3                                              s/ Jillian Barron
                                                s/ Darren A. Feider
 4
                                                Jillian Barron, WSBA #17964
 5                                              Darren A. Feider, WSBA #22430
                                                14205 SE 36th St., Suite 325
 6                                              Bellevue, Washington 98006
                                                (425) 454-4233
 7                                              jbarron@sebrisbusto.com
                                                dfeider@sebrisbusto.com
 8
                                                Attorneys for Defendant Collabera, Inc.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                                               SEBRIS BUSTO JAMES
     NOTICE OF APPEARANCE – 2                                               14205 SE 36th St., Suite 325
     No. 3:20-cv-05211-RBL                                                  Bellevue, Washington 98006
                                                                      Tel: 425-454-4233 – Fax: 425-453-9005
